DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph 1: a patent has been issued to Application No. 16/308,630. Please update the paragraph to reflect this fact 
 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) because claim 1 purports to invoke 35 U.S.C. 112(f) but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function (“circuit configured to” in line 2 of claim 1) that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  Dependent claims 2-18 are similarly rejected.

>><<

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 19 and 20, the phrase "insufficient" renders the claims indefinite because it is not clear what constitutes “insufficient”, thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(b)(IV).  Dependent claims 2-18 are similarly rejected.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,003,894 (the ‘894 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the ‘894 patent substantially include all limitations of claims 1-20 of the instant application as follows:

	This Application	The ‘894 patent______________________

	1	1 (Note: the number of events being smaller
		    than a threshold is a form of insufficiency)

	2	7 (Note: claim 7 inherits all limitations of
		    claim 1 and teaches generating 2 questions)

	3	2
	4	3
	5	4
	6	5
	7	6
	8	7
	9	8
	10	9
	11	10
	12	11
	13	12
	14	13
	15	14
	16	15
	17	16

	18	1   (Note: it would have been obvious to one of
		      Ordinary skill in the art to store important
		      data such as the episode data in the
		      storage recited in this claim)

	19	17 (Note: the number of events being smaller
		      than a threshold is a form of insufficiency)
	
	20	18 (Note: the number of events being smaller
		      than a threshold is a form of insufficiency)
_____________________________________________________________________

Allowable Subject Matter

The following is an examiner’s indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following element of independent claim 2:
determine a number of a plurality of events in the episode data;
generate a question based on a determination that the number of the plurality of events is less than a threshold number;
accumulate, in the episode data, a reply from the user to the question.  [Note: this is inherited from claim 1]

For example, closest art of record:
Uenoyama et al. (US 2016/0354165) discloses generating a question based on a user-experienced event, see, Fig. 2 and paragraph 71 (“…FIG. 2 includes the name…and the information indicating…knee pain since 2008 as the experience information about the user 5…robot 6 says to the user 5, "Mr. Sato, what is the condition of your knee?"…robot 6 speaks…in accordance with the situation of the user…expresses a smile, a facial expression of worries, and the like”).  However, the question is not based on the number of events being less that a threshold.
Crawford et al. (US 2012/0216260) discloses generating a challenge question based on the occurrences of an activity being not less than a threshold.  See, Fig. 4 and paragraph 208 (“…determining an authentication challenge comprises analyzing the determined information and identifying…plurality of occurrences, repetition and/or at least one common characteristic among a plurality of activities”); Claim 23, the last 5 lines (“ generating an intuitive challenge question…in response to determining that the number of occurrences of the first type of activity is not less than the required minimum number of occurrences”).  However, the generated question is not designed to draw out information associated with the episode data nor is the reply to the question accumulated in the episode data.

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 2, 2022